UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7498


FARRAKHAN BEY SYMBOL,

                  Plaintiff - Appellant,

             v.

JOHN A. ROWLEY, Warden; MICHAEL STOUFFER, Commissioner; GARY
D. MAYNARD, Secretary; MARTIN O'MALLEY, Governor; M. J.
WILLIAM, Fiscal Accounts Clerk Manager; T. BEAL, Lieutenant;
RICHARD J. GRAHAM, JR., Assistant Warden; MARY L. LIVERS,
Ph.D.,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:08-cv-01588-BEL)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Farrakhan Bey Symbol, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Farrakhan     Bey   Symbol       appeals    the   district       court’s

order dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915(e)(2)(B) (2006).           We have reviewed the record and

find that this appeal is frivolous.             Accordingly, we dismiss the

appeal for the reasons stated by the district court.                    Symbol v.

Rowley,    No.   1:08-cv-0588-BEL     (D.       Md.    June   30,     2008).     We

dispense    with   oral    argument      because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                         2